Citation Nr: 0318740	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  01-02 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an effective date earlier than 
September 11, 1998, for the grant of service connection for 
residuals, retinal tear, left eye, to include the issue of 
whether there was clear and unmistakable error (CUE) in the 
July 1995 rating decision that previously denied this claim.

2.  Entitlement to an initial rating higher than 30 percent 
for residuals, retinal tear, left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from April 1975 to 
April 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted service connection 
for residual, retinal tear, left eye, with assignment of a 30 
percent disability rating effective September 11, 1998.  The 
veteran currently resides within the jurisdiction of the RO 
in Baltimore, Maryland.

In response to the May 2000 decision, the veteran claimed 
that he was entitled to an earlier effective date, and he has 
argued, in part, that the prior denial of the claim was 
erroneous.  A claim of clear and unmistakable error (CUE) is 
related to a claim for an earlier effective date, and both 
issues are, therefore, before the Board.  See Crippen v. 
Brown, 9 Vet. App. 413, 420 (1996) (appellant reasonably 
raised claim for CUE with the requisite specificity because 
he argued for an earlier effective date asserting that 
evidence compelling a grant of service connection was of 
record at the time of the prior final rating decisions), 
citing Dinsay v. Brown, 9 Vet. App. 79, 87-88 (1996) (claim 
for an earlier effective date was claim of CUE in final RO 
decision disallowing claim); Flash v. Brown, 8 Vet. App. 332, 
340 (1995) (to be awarded earlier effective date, veteran 
must show CUE in RO decision disallowing higher rating).  The 
July 2002 supplemental statement of the case (SSOC) denied an 
effective date earlier than September 11, 1998, for the grant 
of service connection for the veteran's left eye condition, 
to include a finding that the July 1995 rating decision was 
not clearly and unmistakably erroneous.  Accordingly, the 
issue on appeal has been rephrased as shown above.

On his substantive appeal form, the veteran indicated that he 
wanted a personal hearing before a Veterans Law Judge.  
However, he then signed an appeals hearing options sheet one 
day later indicating that he wanted a local hearing.  
Therefore, the request for a hearing before the Board was 
withdrawn; in effect, the statement signed and dated by the 
veteran one day after the substantive appeal shows his 
intention to request only a local hearing.  That hearing was 
scheduled for November 2001.  However, on that date, the 
veteran elected to have a conference with a Decision Review 
Officer (DRO), and he cancelled his personal hearing request 
on that date.


FINDINGS OF FACT

1.  The veteran's original claim for service connection was 
received in November 1994.

2.  The veteran did not file a formal or informal claim for 
disability compensation for his left eye condition prior to 
November 1994. 

3.  A July 1995 rating decision denied service connection for 
a left eye condition, and the veteran was notified of that 
decision and his appeal rights in August 1995.  No 
correspondence was received from him within the appeal 
period.

4.  The veteran has not pointed to any error of fact or any 
error in the application of the law in the July 1995 rating 
decision.

5.  On December 18, 1997, the RO received the veteran's 
request to reopen his claim for service connection for a left 
eye condition.  A January 1998 rating decision denied 
reopening of this claim, and the veteran was notified of that 
decision and his appeal rights in February 1998.  

6.  On September 11, 1998, the RO received a statement from 
the veteran again requesting that his claim for service 
connection for a left eye condition be reopened, and he 
submitted additional medical evidence.  A September 1998 
rating decision then denied the claim as not well grounded.

7.  Although the veteran is blind in the service-connected 
left eye, he is not blind in the nonservice-connected right 
eye.

8.  The veteran has not had enucleation of either eye, and 
there is no evidence of serious cosmetic defect.


CONCLUSIONS OF LAW

1.  A valid claim of clear and unmistakable error has not 
been raised with respect to the July 1995 rating decision, 
and the claim is dismissed without prejudice to refiling.  
The July 1995 rating decision is therefore final.  
38 U.S.C.A. §§ 5109A, 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 3.105(a), 3.160 (2002).

2.  The veteran is entitled to an effective date of 
December 18, 1997, but no earlier, for the grant of service 
connection for residuals, retinal tear, left eye.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.156(c), 
3.157, 3.400(b)(2)(i), (q)(1)(i), (q)(1)(ii), (r) (2002).

3.  The criteria for an evaluation in excess of 30 percent 
for residuals, retinal tear, left eye, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.159, 3.383, Part 4, including §§ 4.1, 4.2, 4.7, 
4.14, 4.79, Diagnostic Codes 6008, 6070 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

Initially, the Board notes that the VCAA is not applicable to 
claims of CUE, since CUE claims are not conventional appeals, 
but rather are requests for revision of previous decisions.  
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc) 
(CUE claim as to a prior final Board decision); Parker v. 
Principi, 15 Vet. App. 407, 412 (2002) (CUE claim as to a 
prior final RO decision), Juarez v. Principi, 16 Vet. App. 
518, 521 (2002) (per curium order) (citing Parker as 
"holding VCAA inapplicable to claim that RO decision 
contained CUE").  Therefore, the following discussion as to 
VCAA compliance only applies to the earlier effective date 
claim, to the extent it is not dependent on CUE, and the 
claim for a higher rating. 

With respect to VA's duty to notify, the rating decision on 
appeal, as well as the statement of the case (SOC) and 
supplemental statement of the case (SSOC), together have 
adequately informed the veteran of the types of evidence 
needed to substantiate his claims.  The requirements of the 
VCAA were expressly set forth in detail in the SSOC.  In this 
SSOC, the RO cited to 38 C.F.R. § 3.159(b) and (c) and 38 
C.F.R. § 3.159(e) regarding VA's responsibilities with 
respect to identifying and obtaining evidence in support of 
the claim, and the SSOC included citation to 38 C.F.R. 
§ 3.159(c)(2)(i) and (ii) and 38 C.F.R. § 3.159(c)(3) 
(specifically, the last sentence - "The claimant must 
provide enough information to identify and locate the 
existing records including the custodian or agency holding 
the records; the approximate time frame covered by the 
records; and, in the case of medical treatment records, the 
condition for which treatment was provided."), regarding the 
veteran's responsibilities to identify and obtain evidence in 
support of his claim.  The SSOC also explained that VA would 
make reasonable efforts to help him get evidence such as 
medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Furthermore, it 
appears from the contentions and arguments presented by the 
veteran and his representative that he is fully aware of the 
relevant law and evidence germane to his claims and is aware, 
as well, of the responsibilities that both he and VA share 
with respect to the development of the claims.  Therefore, 
the Board finds that VA's duty to notify has been satisfied 
with regard to the specific set of circumstances of this 
case.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and Charles v. Principi, 16 Vet. App. 370 (2002).

The Board notes that the VCAA notification provided to the 
veteran essentially complied with the recent holding of 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003).  That case held that 38 
C.F.R. § 19.9(a)(2)(ii) is invalid to the extent it provides 
a claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the RO and not the Board 
provided the VCAA notification to the veteran in the SSOC.  
The RO's duty to notify, pursuant to 38 C.F.R. § 3.159(b), 
was not invalidated by the recent Federal Circuit decision.  
Moreover, even though the notice did request a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  See 
SSOC's citation to 38 C.F.R. § 3.159(b)(1).  Since the SSOC 
was issued July 25, 2002, that one-year time period has now 
expired.  

With respect to VA's duty to assist the veteran, the duty to 
obtain records only applies to records that are "relevant" 
to the claim.  38 U.S.C.A. § 5103A(b)(1); see also Counts v. 
Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule 
of Evidence 401 defining "relevant evidence" as "evidence 
having any tendency to make the existence of any fact that is 
of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence.")  There is, by law, no additional relevant 
evidence to be obtained with a claim for an earlier effective 
date involving a grant of service connection when an 
effective date of the date of receipt of the claim has been 
assigned.  As discussed more fully below, the effective date 
of an evaluation and an award of compensation based on an 
original or reopened claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  Regardless, the veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to this claim.  In response to the 
VCAA notification, neither he nor his representative 
referenced additional outstanding evidence.  

With respect to his claim for an increase, the veteran has 
only referenced receiving VA treatment, and outpatient 
records for treatment between 1979 and 2001 were obtained.  
There are no statements from the veteran referencing more 
recent treatment.  Other than the private medical records 
that he submitted, there is no indication that private 
evidence exists that was not obtained.  The veteran has not 
stated that he receives disability benefits from the Social 
Security Administration due to his eye disorder.  Therefore, 
there is no indication that additional relevant evidence 
exists that VA should obtain.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim.  As for the 
effective date claim, resolution of that claim turns on the 
Board's application of the relevant law and regulations 
governing effective dates for service connection, see 38 
C.F.R. § 3.400(b), to the evidence already associated with 
the claims file, in particular, the medical records showing 
treatment for the disability in question and the dates claims 
for compensation were received.  In other words, there is no 
medical opinion that would affect adjudication of this claim.  
As for the claim for an increase, the veteran was provided a 
VA examination in 2000.  There is no objective evidence 
indicating that there has been a material change in the 
severity of his service-connected left eye condition since he 
was last examined, and the veteran has not alleged that the 
disability has worsened since he was last examined.  There 
are no records suggesting an increase in disability has 
occurred as compared to the last VA examination findings.  
The Board concludes there is sufficient evidence to rate the 
service-connected condition fairly.  See also VAOPGCPREC 11-
95 (the duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted).

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

II. Legal Analysis

The Board has reviewed all the evidence of record, which 
consists of the veteran's contentions, including those given 
at a conference with a DRO in November 2001; his service 
medical records; reports of VA examinations conducted in 1995 
and 2000; private treatment records from the Columbia Eye 
Clinic; a statement from William Crosswell, M.D.; and VA 
records for outpatient treatment between 1979 and 2001.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The evidence submitted by the veteran or on his behalf 
is extensive and will not be discussed in detail.  Rather, 
the Board will summarize the relevant evidence where 
appropriate. 

The veteran's original claim for service connection for a 
left eye condition was received in November 1994.  A June 
1995 rating decision denied service connection for a left eye 
condition based on the veteran's failure to report for VA 
examination.  Subsequently, an examination was conducted in 
July 1995.  A July 1995 rating decision then denied service 
connection for a left eye condition, finding that there were 
no residuals of the acute conjunctivitis shown in service and 
no relationship between the current glaucoma and retinal tear 
and the in-service acute conjunctivitis.  The veteran was 
notified of that decision and his appeal rights in August 
1995.  No correspondence was received from him within the 
appeal period.

On December 18, 1997, the RO received the veteran's request 
to reopen his claim for service connection for a left eye 
condition.  After obtaining evidence from the Columbia Eye 
Clinic, a January 1998 rating decision denied reopening of 
this claim, and the veteran was notified of that decision and 
his appeal rights in February 1998.  On September 11, 1998, 
the RO received a statement from the veteran again requesting 
that his claim for service connection for a left eye 
condition be reopened, and he submitted additional medical 
evidence from the Columbia Eye Clinic.  A September 1998 
rating decision then denied the claim as not well grounded, 
finding that there was no evidence of chronic disability due 
to conjunctivitis.

The veteran appealed the September 1998 denial of his claim, 
and, ultimately, a May 2000 rating decision granted service 
connection for residual, retinal tear, left eye, based on 
medical opinion that the veteran had had uveitis during 
service, not conjunctivitis, and this condition had led to 
weakening of the retina and subsequent detachment.  A 30 
percent rating was assigned effective September 11, 1998.  

First, the veteran contends that he is entitled to an earlier 
effective date.  He states that he first filed a claim for 
compensation for the left eye at the VA Medical Center in 
October 1979.  He argues that since his eye disorder has been 
present since his time in the service, he should be 
compensated for it from date of service discharge.  In the 
alternative, he argues that the effective date should be date 
of his November 1994 claim because VA incorrectly or 
erroneously denied the claim as one for conjunctivitis, 
rather than the residuals of retinal tear that were 
"apparent" from his service medical records.  He also feels 
medical evidence from his private physician, William 
Crosswell, M.D., should be sufficient to establish 
entitlement as of November 1994.  Second, the veteran 
contends that he is entitled to a rating higher than 30 
percent.  He states he knows other veterans who receive 50 
percent ratings for similar conditions, but they have better 
visual acuity than he does.  He also argues that his vision 
fluctuates, and he has to rest his right eye.

Earlier effective date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  
38 C.F.R. § 3.400.  

An appeal requires a notice of disagreement on behalf of the 
claimant and a substantive appeal after a statement of the 
case is provided.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  
If no notice of disagreement is filed within the time limit 
provided, the determination becomes final.  38 U.S.C.A. 
§ 7105(c).  A finally adjudicated claim is one that has 
become final by the expiration of one year after the date of 
notice of a disallowance.  38 C.F.R. § 3.160(d).  A previous 
determination which is final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  38 
C.F.R. § 3.105(a).

As noted above, the veteran's original claim for compensation 
was received in November 1994.  The Board will first address 
his contention that he filed a claim in 1979 and that the 
effective date should be from that time.

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  38 C.F.R. § 3.155(a).  VA must look to 
all communications from a claimant that may be interpreted as 
applications or claims - formal and informal - for benefits 
and is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  

In this case, the VA treatment records obtained in 2002 show 
that in May 1979 the veteran contacted the VA medical center 
concerning eligibility for outpatient treatment.  He was 
scheduled to see a physician.  In June 1979, the medical 
center contacted the RO asking if the veteran was service-
connected, and the RO responded that no claim had been filed.  
See VA Form 10-7131 dated in June 1979.  In June 1979, the RO 
also wrote to the veteran informing him that his military 
records were being obtained in connection with his claim for 
service-connected disability benefits.  However, the VA 
treatment records show that the veteran failed to report for 
the physical examination scheduled in late June 1979.  A July 
24, 1979, note in the VA treatment records, and a handwritten 
note of the same date attached to the RO's June 1979 letter 
to the veteran, indicates that it was not known for which 
medical condition the veteran was seeking treatment.  Nothing 
further was done at that time.

The veteran did not file a formal VA claims application in 
1979, but it is clear that he had informally indicated his 
interest in obtaining, at least, treatment at the VA medical 
facility.  However, the veteran did not, at that time, 
specifically indicate what medical condition(s) he was 
claiming.  There was nothing for the RO to adjudicate since 
he had not stated the benefit that he thought he was entitled 
to.  An informal claim must identify the benefit sought.  See 
Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA 
is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed, and 
citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for 
the proposition that VA is not required to do a 
"prognostication" but to review issues reasonably raised by 
the substantive appeal).  None of the evidence from 1979 
shows any intention on the part of the veteran to seek 
service connection for a left eye condition.  The service 
medical records, standing alone, did not identify a benefit 
sought or any intention on the part of the veteran to seek 
service connection for a left eye condition.  The veteran is 
arguing, in essence, that the RO should have predicted that 
he wanted to file such a claim based on the service medical 
records.  The mere presence of medical evidence showing that 
the veteran had been treated during service for a disorder 
does not establish an intent on the part of the veteran to 
seek service connection for a particular condition.  See 
Brannon.

The Board notes the VA treatment records show that the 
veteran first sought treatment for his left eye after service 
in 1981.  At that time, he did relate a six-year history of 
symptoms (i.e., since service).  These VA treatment records 
do not constitute an informal claim.  VA records will be 
accepted as an informal claim for benefits once a formal 
claim for pension or compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree.  38 C.F.R. § 3.157(b) and (b)(1).  In this case, a 
formal claim for compensation for the veteran's left eye 
condition had not been allowed, and the veteran had not been 
granted service connection for this disorder.  See 
Crawford v. Brown, 5 Vet. App. 33 35-36 (1993).  Since there 
had not been a prior allowance or disallowance of 
compensation for the left eye condition (i.e., service 
connection awarded, but disorder rated as noncompensable), VA 
records could not be accepted as an informal claim under 
38 C.F.R. § 3.157.  See also Servello, 3 Vet. App. at 199 
(38 C.F.R. § 3.157(b) provides that the date of an outpatient 
or hospital examination or admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
an informal claim for increased benefits, or an informal 
claim to reopen, with respect to disabilities for which 
service connection has been granted) (emphasis added); 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (because the 
appellant had not been granted service connection for his 
anxiety disorder, the mere receipt of medical records cannot 
be construed as an informal claim); Kessel v. West, 13 Vet. 
App. 9, 23 (1999) (there has not been a prior allowance or 
disallowance of a claim for service connection for the 
claimed condition, and any examination reports could not be 
accepted as an informal claim).  

Therefore, after a thorough review of the evidence of record, 
the Board concludes that the veteran did not submit an 
informal claim for service connection for a left eye 
condition at any time before he filed his formal claim in 
November 1994, which was more than one year after his 
separation from active service.  The November 1994 formal 
claim from the veteran was the first indication of his intent 
to claim disability benefits for his left eye condition.  The 
veteran was notified of the July 1995 denial of this claim 
via an August 2, 1995, letter.  Enclosed with that letter was 
a copy of his appeal rights.  The veteran has not argued that 
he did not receive notification of this rating decision, and 
the letter was not returned by the United States Postal 
Service as undeliverable.  The veteran did not file a notice 
of disagreement with that decision, and no correspondence was 
received from him within the appeal period.  In fact, the 
veteran stated at the DRO conference that he did not appeal 
the decision because he chose not to pursue his claim at that 
time.  

Therefore, the July 1995 rating decision is final and binding 
as to conclusions based on the evidence on file at the time.  
38 C.F.R. § 3.104(a).  The decision is not subject to 
revision on the same factual basis except by a duly 
constituted appellate authority or except as provided in 
38 C.F.R. § 3.105.  In Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992), the United States Court of Appeals for 
Veterans Claims (Court) set forth a three-pronged test to be 
used in determining whether CUE is present in a prior final 
determination:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions in existence at that time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time of the prior 
determination; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  The Court has further 
stated that:

Clear and unmistakable error is a very 
specific and rare kind of "error."  It 
is the kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error .... 
If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of error ... 
that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on 
reconsideration, 6 Vet. App. 162, 163 (1994); see also Bustos 
v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) (expressly 
adopting the "manifestly changed the outcome" language in 
Russell, supra), cert. denied, 528 U.S. 967, 145 L. Ed. 2d 
315, 120 S. Ct. 405 (1999). 

Simply claiming CUE on the basis that the previous 
adjudication had improperly weighed and evaluated the 
evidence can never satisfy the stringent definition of CUE.  
Fugo, 6 Vet. App. at 44; see also Russell, supra.  Similarly, 
the Court has rejected as being too broad general and 
unspecified allegations of error based on the failure to 
follow regulations, failure to give due process, failure to 
accord benefit of the doubt, failure of duty to assist, and 
any other general, non-specific claim of "error."  See 
Fugo, 6 Vet. App. at 44.  If a claimant wishes to reasonably 
raise a CUE claim, there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error that if true would be CUE on its face, the claimant 
also must give persuasive reasons as to why the result of the 
prior determination would have been manifestly different but 
for the alleged error.  Id.  There is a presumption of 
validity to otherwise final decisions, and the presumption is 
even stronger where the decision is being collaterally 
attacked as in a CUE claim.  Id.

As noted above, the veteran argues that the July 1995 rating 
decision was clearly and unmistakably erroneous in that it 
failed to adjudicate a claim for service connection for 
residuals of retinal tear, rather than conjunctivitis, based 
on information he feels was "apparent" in the service 
medical records.  Essentially, the veteran argues that the 
RO's duty to assist him when he filed his original claim in 
November 1994 included considering his service medical 
records as an informal claim for service connection for 
residuals of retinal tear and fully evaluating him for all 
symptoms.  

However, VA's breach of the duty to assist cannot form a 
basis for a claim of clear and unmistakable error.  The 
alleged failure of service doctors to diagnose correctly the 
veteran's eye disorder also cannot form a basis for CUE.  The 
veteran simply has not alleged that the facts contained in 
the record at the time of the 1995 decision were incorrect in 
any manner.  Although residuals of retinal tear were shown by 
the 1995 VA examination, there was no medical evidence of 
record at that time that such a condition was in any manner 
possibly related to the veteran's military service.  The 
veteran has not alleged that the statutory and regulatory 
provisions in effect at the time of the 1995 rating decision 
were incorrectly applied.  Therefore, his allegations of 
error are insufficient to support a claim of CUE.  

In a case similar to the one presented here, the Court 
affirmed a Board decision that rejected a CUE claim based on 
the assertion that a claimed condition had been misdiagnosed 
during service.  Rivers v. Gober, 10 Vet. App. 469 (1997).  
As in Rivers, the veteran's claim here is based on a failure 
to correctly diagnose his condition at the time of the July 
1995 rating decision (or during service).  While the Board is 
sympathetic to the veteran's allegation that he has had 
residuals of retinal tear as a result of uveitis since 
service, even though it was not then diagnosed, the Board's 
decision on the CUE claim is limited solely to consideration 
of what the law and evidence was at the time of the 1995 RO 
decision, and not what the evidence should have been or shown 
at that time.  

As for the veteran's implicit allegation that the RO failed 
in its duty to examine his service medical records and 
essentially discover any and all potential claims for 
benefits therein, the RO has no such duty.  Although the 
veteran had certainly raised complaints during service and 
thereafter that were later diagnosed to be indicative of 
uveitis with resulting retinal tear, such a diagnosis or 
medical opinion was not made during service or prior to the 
1995 RO decision.  

Accordingly, the Board finds that the veteran's allegations 
cannot be considered to have raised a valid claim of CUE.  He 
has not pointed to any error of fact or any error in the 
application of the law which is such that it would compel the 
conclusion that the result would have been manifestly 
different but for the error.  The issue in this case is a 
legal one, that is, whether the veteran has met the legal 
requirements for pleading CUE.  He has not for the reasons 
discussed above.  The proper remedy for the Board, when 
confronted with an inadequately plead CUE claim, whether that 
claim collaterally attacks a Board decision, see 38 C.F.R. 
20.1404(b) (2002), or an RO decision, see 38 C.F.R. § 
3.105(a) (2002), is to dismiss that challenge without 
prejudice.  Simmons v. Principi, 17 Vet. App. 104 (2003).

Having found that the July 1995 denial of this claim is 
final, in that no appeal was taken and clear and unmistakable 
error was not present, the Board will now address whether an 
earlier effective date can otherwise be assigned.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (emphasis 
added).  When there is a final denial of a claim, and new and 
material evidence is received, the effective date of the 
award of compensation is date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) and (r) (emphasis added).

As noted above, the veteran's claim to reopen was received on 
December 18, 1997, and this claim was a claim to reopen since 
there was a prior final disallowance of the claim, as 
discussed above.  It is undisputed that the veteran did not 
appeal the prior denial of this claim, and there was no clear 
and unmistakable error.  Since that prior decision is final, 
any claim filed thereafter was a claim to reopen.  There is 
no indication in the file, or any allegation from the 
veteran, that any formal claim was filed between the initial 
denial in July 1995 and the reopened claim in December 1997.  

After the December 1997 request to reopen was denied via a 
January 1998 rating decision, another request to reopen was 
received on September 11, 1998, and this is the date as of 
which the RO granted service connection for the veteran's 
left eye condition.  However, for the following reasons, the 
Board concludes that an effective date of December 18, 1997, 
is warranted.

The effective date of a benefit granted after receipt of new 
and material evidence (other than service department records) 
received within the appeal period or prior to an appellate 
decision will be as though the former decision had not been 
rendered.  38 C.F.R. § 3.400(q)(1)(i) (2002).  The RO clearly 
considered the new medical records submitted by the veteran 
in September 1998 as significantly probative when it decided 
to reopen the claim for service connection.  The January 1998 
rating decision denied reopening, while the September 1998 
rating decision looked at the merits (then well-groundedness) 
of the claim, to include consideration of the medical 
evidence submitted by the veteran in September 1998.  
Implicit in the RO's decision was a determination that new 
and material evidence had been submitted.

Therefore, under the circumstances of this case, since the 
claim was reopened and subsequently granted, at least 
partially, based on the receipt of evidence within the time 
period to appeal the January 1998 rating decision, the 
effective date for the grant of service connection should be 
based upon receipt of the veteran's reopened claim on 
December 18, 1997.  Cf. VAOPGCPREC 12-98 at para. 12 
(indicating that the provision of section 3.400(q)(1)(i) that 
the effective date "will be as though the former decision 
had not been rendered" results in the former decision being 
a "nullity").

Accordingly, the Board concludes that December 18, 1997, is 
the earliest date as of which service connection can be 
granted for the veteran's left eye condition.  Although the 
veteran may indeed have suffered from this disorder prior to 
that date, the effective date for service connection based on 
a reopened claim cannot be the date of receipt of any claim 
which was previously and finally denied.  See, e.g., Lalonde, 
12 Vet. App. at 382 (holding that "the effective date of an 
award of service connection is not based on the date of the 
earliest medical evidence demonstrating a causal connection, 
but on the date that the application upon which service 
connection was eventually awarded was filed with VA.").  The 
veteran did not submit a claim to reopen at any time before 
he filed the claim on December 18, 1997, which was more than 
one year after his separation from active service.  In light 
of this fact, the Board concludes that an effective date 
earlier than December 18, 1997, is not warranted in this case 
under VA regulations governing effective dates for awards 
based on an original claim for service connection or a 
reopened claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2)(i), (q)(1)(i) and (ii), and (r); see also 
Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact 
that the appellant had previously submitted claim 
applications, which had been denied, is not relevant to the 
assignment of an effective date based on a current 
application."); Wright v. Gober, 10 Vet. App. 343, 346-47 
(1997) (holding that an application that had been previously 
denied could not preserve an effective date for a later grant 
of benefits based on a new application).

Higher initial rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  In determining the disability 
evaluation, the VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1, that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  These requirements for 
the evaluation of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decision based upon a single, incomplete or 
inaccurate report and to enable VA to make a more precise 
evaluation of the disability level and any changes in the 
condition.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Because the veteran has 
perfected an appeal as to the assignment of the initial 
rating following the initial award of service connection, the 
Board is required to evaluate all the evidence of record 
reflecting the period of time between the effective date of 
the initial grant of service connection until the present.  
This could result in "staged ratings" based upon the facts 
found during the period in question.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

According to 38 C.F.R. § 3.383(a)(1) (2002), compensation is 
payable for the combinations of service-connected and 
nonservice-connected disabilities (such as blindness in one 
eye as a result of service-connected disability and blindness 
in the other eye as a result of nonservice-connected 
disability) as if both disabilities were service-connected, 
provided the nonservice-connected disability is not the 
result of the veteran's own willful misconduct.  

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot (.30m.) and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
3 feet (.91m.), lesser extents of visions, particularly 
perception of objects, hand movements or counting fingers at 
distance less than 3 feet (.91m.), being considered of 
negligible utility.  With visual acuity 5/200 (1.5/60) or 
less or the visual field reduced to 5 degrees concentric 
contraction, in either event in both eyes, the question of 
entitlement on account of regular aid and attendance will be 
determined on the facts in the individual case.  38 C.F.R. 
§ 4.79 (2002).

The veteran's service-connected disability is rated under 
Diagnostic Code 6008-6070.  Diagnostic Code 6008, for 
detachment of retina, is to be rated from 10 to 100 percent 
disabling based on impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional 10 percent rating during continuance of active 
pathology.  See 38 C.F.R. § 4.84a.  A 30 percent disability 
evaluation is warranted when there is blindness in one eye, 
with only light perception, and visual acuity of 20/40 in the 
nonservice-connected eye.  38 C.F.R. Part 4, Code 6070 
(2002).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Only the veteran's left eye is service connected.  Where 
service connection is in effect for only one eye, the visual 
acuity in the nonservice-connected eye is considered to be 
normal (20/40 or better) unless there is blindness in that 
eye.  38 U.S.C.A. § 1160(a)(1) (West 2002); 38 C.F.R. §§ 
3.383, 4.84a, Diagnostic Code 6070 (2002); Villano v. Brown, 
10 Vet. App. 248, 250 (1997).  Moreover, the veteran's visual 
acuity in the nonservice-connected right eye actually is 
normal.  The best distant vision obtainable after correction 
by glasses will be the basis of rating, except in cases of 
keratoconus in which contact lenses are medically required.  
38 C.F.R. § 4.75 (2002).  The medical evidence shows that the 
veteran's right eye visual acuity is correctable to 20/20 or 
20/25.



The veteran has been assigned a 30 percent evaluation for 
residuals of retinal tear (detachment) of the left eye, the 
maximum amount available for one eye under 38 C.F.R. Part 4, 
DC 6008-6070 (2002).  This eye would be rated on the basis of 
its visual acuity without correction, which was noted to be 
light perception or hand motion only (that is, blindness); 
the maximum amount of compensation available for this degree 
of disability, given the normal vision of the nonservice-
connected right eye, is 30 percent.  See 38 C.F.R. Part 4, DC 
6070 (2002).  

The veteran is currently receiving the maximum schedular 
amount possible for blindness in the service-connected left 
eye, and no blindness in his nonservice-connected right eye.  
When only one eye's disability is service-connected, the 
maximum evaluation for total loss of vision of that eye is 30 
percent, unless there is (a) blindness in the nonservice-
connected right eye; (b) enucleation of the service-connected 
left eye; or (c) serious cosmetic defect.  38 C.F.R. 
§§ 3.383, 4.80 (2002).  None of those criteria are met here.  
As discussed above, the visual acuity in the veteran's right 
eye is normal.  Neither eye has been enucleated.  There is no 
evidence of visible distortion or any other type of cosmetic 
defect.

The Board has considered whether the veteran's disability 
could be evaluated under any other diagnostic codes, but 
finds that a rating higher than 30 percent is not warranted 
under any diagnostic code.  Initially, the Board notes that 
service connection has been denied for glaucoma and 
cataracts.  As the veteran clearly retains both eyes, the 
provisions of 38 C.F.R. § 4.84a, Code 6066, are not for 
application.  In addition, as there is no evidence suggesting 
impairment of ocular muscle function, the provisions of 38 
C.F.R. § 4.84a, Code 6090, are also not for application.  A 
rating in excess of 30 percent is not available under 38 
C.F.R. § 4.84a, Code 6080, pertaining to impairment of field 
of vision.  As service connection is not in effect for a 
right eye disability, only those provisions of the diagnostic 
code relating to unilateral concentric contraction or 
unilateral loss of visual field are for application; a 
maximum 30 percent evaluation is assignable for unilateral 
concentric contraction or loss of visual field.  Finally, a 
rating in excess of 30 percent is not available under Code 
6029, for aphakia.  That code only provides for a 30 percent 
rating, and specifically prohibits combining the 30 percent 
rating with any other rating for impaired vision.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 30 percent for the service-connected left eye 
condition.  The Board acknowledges the veteran's contentions 
that his vision is worse than reflected by the assigned 
rating.  Even though he is blind in the service-connected 
eye, as discussed above, with normal vision in the 
nonservice-connected right eye, a higher rating is simply not 
warranted.  The Board sympathizes with the veteran's 
situation and does not minimize the fact that he has serious 
visual impairment of the left eye.  However, as discussed 
above, he is already getting the maximum 30 percent rating.  
As for his symptoms of eye irritation, for which he has been 
prescribed ointments and drops, such symptoms do not warrant 
a higher rating for the reasons discussed above.  The rating 
for the veteran's service-connected eye is based, in this 
case, on loss of visual acuity, since that provides him the 
highest rating possible.  There is no reasonable doubt that 
could be resolved in his favor.














(CONTINUED ON NEXT PAGE)



ORDER

The claim of clear and unmistakable error (CUE) in the July 
1995 rating decision that denied service connection for 
residuals, retinal tear, left eye, is dismissed without 
prejudice to refiling.

Entitlement to an effective date of December 18, 1997, but no 
earlier, is assigned for the grant of service connection for 
residuals, retinal tear, left eye, subject to the laws and 
regulations governing payment of monetary benefits.

Entitlement to an initial rating higher than 30 percent for 
residuals, retinal tear, left eye, is denied.


	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

